Title: Robert Mills to Thomas Jefferson, 7 June 1814
From: Mills, Robert
To: Jefferson, Thomas


          My dear Sir Richmond June 7th 1814
          As I believe it will prove gratifying to you to be made acquainted with the progress of the Fine arts in our country and with the state of the institution which has the honor of calling you its president, I beg leave to enclose for your examination, a Catalogue of the paintings &c now exhibiting in Philadelphia—As I left that City immediately after the opening of the Exhibition I had no opportunity of examining the particular merits of the peices, so as to point out to your attention any,
			 peculiarly interesting—it seem’d the opinion of such as were colleagued with me in the arrangement of the exhibition, that much more merit was ed to the pictures &c this year exhibited than at any previous exhibition—It is a pleasing consideration to reflect upon the progress of
			 talents in our country—and it is flattering to observe how rapidly we are gaining that purety of taste, which if combined with knowledge will advance us to the honor of becoming rivals of
			 European
			 artists.—
          In the hope of your enjoying your usual health and in prospect of the pleasure of hearing from you at Pha I salute you dear Sir with affectionate respect
          Robt Mills
        